o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-129648-11 uil the honorable john p sarbanes u s house of representatives washington dc dear mr sarbanes this letter responds to your inquiry dated date on behalf of your constituent --- --------------------------------- he asked about extending the due_date for making the net_operating_loss nol_carryback election under sec_172 of the internal_revenue_code the code he asks for new legislation or a technical correction to grant relief to taxpayers who missed the due_date for making the sec_172 election taxpayers can take a deduction equal to the aggregate of the nol carryovers and carrybacks to the taxable_year sec_172 of the code they must carry back an nol for any taxable_year generally to each of the years preceding the taxable_year of the nol sec_172 of the code a taxpayer can elect to carry back its applicable nol to or years preceding the taxable_year of the applicable nol sec_172 of the code the applicable nol means the taxpayer’s nol for a taxable_year ending after date and beginning before date sec_172 of the code the income_tax regulations the regulations provide the standards the commissioner of internal revenue uses to determine whether to grant an extension of time to make statutory and regulatory elections sec_301_9100-1 through of the regulations a statutory election is an election whose due_date the statute prescribes sec_301_9100-1 of the regulations the regulations provide a taxpayer with an automatic_extension of months from the due_date of a timely filed return excluding extensions to make a statutory election provided the taxpayer takes corrective action conex-129648-11 within that 6-month period sec_301_9100-2 of the regulations we do not have the authority to extend the time for making a late statutory election beyond this 6-month period i hope this information is helpful if you have any questions please contact - -------------------- at --------------------- sincerely william a jackson chief branch office of associate chief_counsel income_tax accounting
